IN THE SUPREME COURT OF THE STATE OF IDAHO
                              Docket No. 48160

MARY C. EICH                        )
                                    )
      Plaintiff-Counterdefendant,   )
      Appellant,                    )
                                    )
vs.                                 )
                                    )
THE WILBUR J. EICH AND              )
HENRIETTA C. EICH REVOCABLE, )                       Idaho Falls, September 2021 Term
Greg Eich and Steve Eich, trustees  )
                                    )                Filed: October 22, 2021
      Defendants-Counterclaimants   )
      Respondents.                  )                Melanie Gagnepain, Clerk
____________________________________)
                                    )
THE REVOCABLE WILBUR EICH           )
TRUST,                              )
                                    )
      Third-Party Plaintiff ,       )
                                    )
vs.                                 )
                                    )
PAT CURREN,                         )
                                    )
      Third-Party Defendant and     )
      Involuntary Plaintiff.        )
____________________________________)

      Appeal from the District Court of the Seventh Judicial District of the State
      of Idaho, Teton County. Steven Boyce, District Judge.

      The district court judgment is affirmed.

      Thomsen Holman Wheiler, PLLC, Idaho Falls, attorneys for Appellant.
      Michael Whyte argued.

      Brown & Hiser, Laramie, Wyoming, attorneys for Respondents.
      Galen Woelk argued.
                        __________________________________
BEVAN, Chief Justice.



                                                 1
        Mary C. Eich appeals from a district court judgment ordering her to vacate property owned
by the trustees of the Wilbur Eich and Henrietta Eich Revocable Trust (the “Trust”). In 2015, Mary
filed an action seeking to quiet title to 2.5 acres of an 80-acre tract of real property owned by her
father, who held title to the property as trustee of his Trust. Mary alleged that her parents had gifted
her the 2.5 acres with the intent that she build a home and reside there for the rest of her life. On
cross-motions for summary judgment, the district court ruled that there was no valid transfer
between Mary and her parents, but permitted Mary to pursue an equitable claim of promissory
estoppel. Following a bench trial, the district court ruled in favor of Mary and that she had a year
to obtain Teton County’s approval to partition the 2.5 acres from the remaining Trust property. If
she could not do so within the time prescribed, the Trust would have to pay Mary $107,400 for the
value of improvements she had made on the land plus her reasonable relocation costs, and Mary
would have to vacate the property. Mary worked for several years to separate the 2.5 acres from
the remaining Trust property to no avail. In August 2019, the Trust moved to compel enforcement
of the district court’s alternative remedy and for entry of final judgment. In January 2020, a newly
assigned district court judge granted the Trust’s motion and entered a declaratory judgment
ordering the Trust to pay Mary $107,400, plus reasonable relocation expenses, and for Mary to
vacate the property. Mary timely appealed, arguing that the newly assigned district court judge
abused his discretion by deviating from the original judge’s equitable remedy.

                           I. FACTUAL AND PROCEDURAL BACKGROUND
        A. Factual Background
        In early 2015, Mary C. Eich filed an action to quiet title to 2.5 acres surrounding a cabin
she built on Trust property in accordance with agreements she alleged her parents made with her
in 2002 and 2003 in their capacity as trustees of the Revocable Wilbur Eich Trust. After
approximately two years of discovery and motion practice, the matter came before the district court
as a bench trial. Following the trial, the district court entered the following findings of fact that are
undisputed on appeal.
        At the time of trial, Mary was 56 years old and lived in Teton County, Idaho, residing in
the cabin located on the real property that is the subject of this dispute. Mary is in a long term,
committed relationship with Pat Curren who was 84 years old at the time of trial. Mary and Pat
have two children. Mary’s youngest daughter is autistic; she is classified as non-verbal, subject to
sensory overload, and requires care 24 hours a day, which is almost entirely provided by Mary.
                                                   2
Mary suffered a head injury as a child, and because of challenges related to that injury, Mary’s
parents, Wilbur and Henrietta Eich, tried to assist her and help her in various ways over the years.
       The Eichs originally owned a one-half undivided interest in a roughly 160-acre parcel of
land in Teton County, Idaho. They quitclaimed that interest to themselves as trustees of the Trust
in 1995. The trustees of the Lunceford Family Trust owned the other one-half undivided interest.
With permission from the respective co-owners, both families built cabins on the land. The Eichs
constructed a family cabin in the 1980s, where they permitted Mary, Pat and their daughter (before
the second daughter was born), to live at least part of the year. Wilbur informed his family
members that he intended to someday divide the land so that each of his children could build their
own cabins.
       In 2003, Mary proposed to her parents that she build a cabin near the family cabin in which
her family could reside. Wilbur and Henrietta signed three separate documents, which each
demonstrated their intent to give Mary land to construct a cabin. The third document stated, “A
proper map describing the building site, which will include two and one half acres, is forthcoming.”
It also provided that Mary would “maintain and pay her proportionate share of taxes, etc.” Mary
began construction of her cabin (Mary’s cabin) in 2004, and it was mostly completed by the winter
of 2005. Mary and her family resided in Mary’s cabin since at least 2005 and continued to reside
there as of the date of trial. Neither Mary nor her family ever paid financial consideration of any
kind to the Trust for their right to live on the premises, nor were they asked to do so.
       In 2009, because of a dispute over division of the Trust Property with the Lunceford Trust,
the Trust launched a partition action. The final judgment reduced the Trust’s property ownership
from 160 acres to 80 acres and required the Trust to utilize its one-time land split exception to
Teton County’s subdivision regulations to carry out the division with Lunceford. Due to the use
of this one-time exception, the final resolution of the Lunceford dispute led to the Trust’s inability
to further subdivide the Trust property and provide each of Wilbur and Henrietta’s children with
their own separate parcels.
       The district court determined the only manner in which the Eich property could be further
divided would be either: (1) through compliance with Teton County’s Zoning Ordinance, as
codified in Titles 8 and 9 of its Code, Rev. 9.09.2013; or (2) through use of a boundary-line
adjustment under Title 9 of the Zoning Ordinance, and only if the adjacent property owners were
willing to agree.
                                                  3
       B. Procedural Background
       On February 17, 2015, Mary initiated this action against the Trust seeking a declaratory
judgment and decree that she is the owner of a cabin located on 2.5 acres of property currently
owned by the Trust. Mary also filed a notice of lis pendens. On August 25, 2015, Mary filed an
amended complaint. The Trust answered the amended complaint and filed a counterclaim seeking
Mary and her family’s ejectment from the property and for unjust enrichment because she never
contributed to the expenses associated with the 2.5 acres.
       Both parties moved for summary judgment. The district court entered a memorandum
decision on the cross-motions for summary judgment. The district court denied Mary’s legal
claims of ownership of the subject property but preserved her equitable claims for trial. After a
two-day bench trial, the district court entered findings of fact and conclusions of law on April 19,
2017. The court granted Mary’s equitable claim for relief under the doctrine of promissory
estoppel, fashioning the following relief: (1) that Mary had one year from the April 19, 2017,
decision to obtain a legal partition the 2.5 acres from the remaining Trust property; or (2) if Mary
could not procure a partition in that time, Mary would have to vacate the Trust property and the
Trust would pay her $107,400 for the value of her improvements on the property, plus her
reasonable relocation expenses. Mary moved the court to reconsider its decision on the equitable
remedies awarded. On July 3, 2017, the district court entered its memorandum decision and order
on reconsideration, reaffirming the previously ordered remedies and providing Mary until August
31, 2018 to obtain a legal partition.
       On October 17, 2017, the district court held a hearing to consider the Trust’s motion for
entry of judgment. While we do not have a copy of the written motion in the record, the hearing
transcript reflects that the Trust asked the district court to enter a judgment so the trustee could
determine whether to appeal the district court’s orders granting Mary’s equitable claim for relief.
The district court advised that it intended to give Mary a full year before issuing any rulings: “My
hope would be – was and still is, is that [Mary] can get everything in place that she needs to within
the one year, and if she doesn’t, and it’s not – and certainly a lack of good faith could play a role
in how the Court sees this. But assuming everybody is acting in good faith, if she doesn’t get it
done within a year, then I’ve issued the alternative as to what kind of judgment I’m going to enter.”
       Mary subsequently encountered several delays in her efforts to separate the 2.5 acres from
the remaining Trust property. On June 8, 2018, Mary filed a motion for further reconsideration
                                                 4
and further relief related to the difficulties. Mary advised the district court that Teton County had
denied her initial application for a hardship variance and informed Mary that she would need to
apply for a two-lot subdivision. Mary then applied for a two-lot subdivision, which Teton County
rejected after questioning whether Mary had standing to pursue a lot subdivision on behalf of the
Trust. Mary requested the court clarify its earlier order and specify that she had the necessary
authority to pursue the two-lot subdivision with Teton County. The Trust objected, emphasizing
the time that Mary already had to pursue the partition and the fact that it did not believe Mary
could complete the partition by the August 31, 2018 deadline.
        On June 19, 2018, the parties argued several motions, including Mary’s motion for further
reconsideration or further clarification. The original judge did not extend Mary’s deadline at that
time, but he made it clear he felt the partition option was “the most equitable resolution” with the
monetary compensation being a “fallback.” The judge explained that he would likely be amenable
to an extension so long as he was convinced Mary was proceeding in good faith. The district court
then issued an order specifying that Mary had full standing to apply to Teton County to sever her
residence and the surrounding 2.5 acres from the Trust’s remaining acreage.
        On August 14, 2018, Mary filed a second motion for further reconsideration and/or further
relief, asking the court to extend the time Mary had to complete the application process with Teton
County. The Trust opposed Mary’s motion and moved to compel enforcement of the district
court’s order and for entry of declaratory judgment, ordering the Trust to pay Mary and requiring
Mary to vacate the property. The original judge ruled from the bench and granted Mary additional
time, stating, “I think that [Mary’s counsel] has acted in good faith. I think it has taken longer than
all of us wanted to. I think that the reasons it’s taken longer are beyond the – beyond the control
of the people involved in this case.”
        In the summer of 2018, a dispute arose between the parties as to the exact location of the
2.5 acres. This dispute was not resolved until the district court entered an order designating the lot
location on March 15, 2019. By this time, a different district court judge had been assigned to the
case.
        In May 2019, Mary attended the Teton County Planning and Zoning meeting to obtain
preliminary approval of the proposed two-lot subdivision. The day before the meeting, the Trust




                                                  5
sent a letter1 outlining various concerns with the development agreement Mary submitted. Mary’s
application was approved to proceed to the Teton County Commission, but the parties were
advised to try and reach a resolution on the Trust’s concerns prior to seeking preliminary and final
plat approval from the County Commission. The parties worked on a revised agreement that Mary
submitted to the County on September 2, 2019. Mary requested that her preliminary plat approval
be placed on Teton County’s September docket, but, due to a County error, it was not placed on
the docket until November 2019.
        Mary sought to vacate the November hearing and a December hearing on her application
because she was in California caring for her ailing husband and wanted to attend the hearing in
person. Mary’s stated concern was “that she couldn’t be there; and she didn’t want this proceeding,
not trusting the system and trusting [her attorney] to be able to get it through and work toward the
final resolution.”
        In the midst of Mary’s revised applications, on August 28, 2019, the Trust filed another
motion to compel enforcement of the order and for entry of final judgment. On January 17, 2020,
the district court, with the newly assigned judge presiding, granted the Trust’s motion. Given the
time that had passed since the original order provided Mary one year to sever the 2.5 acres from
the remaining Trust property, the newly assigned judge ruled that Mary’s time to obtain a variance
on the Trust land had passed. The district court recognized that the Trust property had been
encumbered throughout the protracted proceedings and highlighted that the law requires avoidance
of unreasonable and unnecessary delays that result in prejudice. Thus, the district court entered a
declaratory judgment ordering the Trust to pay Mary $107,400, plus reasonable relocation
expenses, and for Mary to vacate the property. The court later entered a judgment to that effect.
        Mary filed a motion for reconsideration, arguing that the court had overlooked or not given
sufficient weight to the circumstances surrounding her efforts to complete the property division
outlined in the district court’s prior orders. The Trust opposed Mary’s motion, arguing that just as
Mary and her family had been affected by the economic ramifications of the court’s decisions, so
too had the Trust, which had not been able to develop, divide, contract for sale, sell or even finance
and portion off its property for years because of the lis pendens that continued to encumber the



1
 The letter was not included in the record, but the Trust apparently questioned Mary’s use of the term “developer”
and raised concerns about her ability to encumber the remaining Trust property.
                                                        6
Trust property. On June 2, 2020, the district court entered a memorandum decision denying Mary’s
motion to reconsider. The newly assigned judge expressed that while he was sympathetic to Mary’s
situation in California, given the protracted nature of the litigation, and where a final judgment had
been requested for such a long time, the court could not find that vacating the hearings for that
purpose justified further delay.
       Mary filed a timely notice of appeal to this Court.
                                       II. ISSUES ON APPEAL
1.     Did the newly assigned district court judge abuse his discretion when he ordered that Mary
       could no longer pursue the partition of 2.5 acres from the Trust property?
2.     Did the newly assigned district court judge incorrectly conclude that prejudice to the Trust
       could be presumed by the delay?
                                    III. STANDARD OF REVIEW
       This Court reviews the district court’s rulings on equitable remedies for an abuse of
discretion. Climax, LLC v. Snake River Oncology of E. Idaho, PLLC, 149 Idaho 791, 794–95, 241
P.3d 964, 967–68 (2010) (citing O’Connor v. Harger, 145 Idaho 904, 909, 188 P.3d 846, 851
(2008)). To determine whether the district court abused its discretion, this Court applies a four-
prong test: whether the trial court “(1) correctly perceived the issue as one of discretion; (2) acted
within the outer boundaries of its discretion; (3) acted consistently with the legal standards
applicable to the specific choices available to it; and (4) reached its decision by the exercise of
reason.” Lunneborg v. My Fun Life, 163 Idaho 856, 867, 421 P.3d 187, 198 (2018).

                                            IV. ANALYSIS
A.     The newly assigned district court judge did not abuse his discretion in imposing the
       alternative remedy from the district court’s original order.
       The essence of the issue on appeal is whether the newly assigned district court judge abused
his discretion by entering a judgment requiring Mary to vacate the Trust property in exchange for
$107,400 rather than allowing Mary to continue her efforts to separate the 2.5 acres from the
remaining Trust property. Mary argues that in doing so the newly assigned judge “altered the path”
of the original judge’s equitable remedy.
       Mary suggests that the original judge clearly intended that she be permitted to complete
the process of partitioning the 2.5 acres from the rest of the Trust property, thus, the newly assigned
judge abused his discretion when he granted the Trust’s motion to implement the alternative
remedy that she receive monetary compensation. Mary claims that the newly assigned judge
                                                  7
proceeded without sufficient understanding of the original judge’s plans and expectation that she
be provided a full opportunity to separate her property from the Trust property. The Trust counters
“[Mary’s] premise on appeal is that because a particular sitting District Court Judge did something
contrary to what she thinks a previously seated prior sitting [sic] District Court Judge in the same
Court would not have done, she is permitted to allege that the presently seated Judge abused his
discretion in resolving the prior orders of the District Court.”
       After the trial of the case, the original district court judge granted Mary several extensions
to complete the partition based on his finding that Mary was proceeding in good faith. Because the
original judge had expressed that he would allow Mary to proceed with the severance of the 2.5
acres so long as she continued to take good faith steps to pursue the remedy, Mary submits that
“[the newly assigned judge] should not have treated this as a matter of discretion.” That said, there
is no indication that the original judge would have continued granting extensions in perpetuity.
       The Trust suggests that “[b]ut for [Mary] being afforded the first right in time to resolve
the condition precedent, the [d]istrict [c]ourt did not elevate one proposed outcome over the other,
or provide any additional preference for the entry of one proposed judgment over the other.” But
this claim is disingenuous. The original judge made it clear he felt the partition option was “the
most equitable resolution” with the monetary compensation being a “fallback.” Still, that alone
does not mean the newly assigned judge abused his discretion by imposing the monetary remedy.
       Mary argues the newly assigned judge abused his discretion in “loading all the delays”
onto Mary and categorizing those delays as “unnecessary and unreasonable.” Mary cites several
delays that were caused by external factors including: (1) the Trust’s objection to the location of
the planned 2.5 acres; (2) Teton County’s rejection of the applications for a two-lot subdivision
because it questioned Mary’s authority to act on behalf of the Trust; (3) Teton County’s erroneous
belief that it needed additional documents before the matter could be placed on the September or
October 2019 hearing calendar; and (4) the Trust’s objections to the development agreement. Mary
also suggests that the newly assigned judge appeared to heavily weigh the fact that she vacated the
November 2019 hearing, which she only did to care for her hospitalized husband, and autistic,
non-verbal child who was subject to sensory overload, in California. Mary claims that up until that
point, she had been working within and through the Teton County process to get the subdivision
completed and the newly assigned judge incorrectly found Mary’s cancellation of that hearing was
unreasonable and unnecessary.
                                                  8
       Mary’s arguments are speculative because there is no way to know how much longer it
would have taken to get her application approved, or that it ever would have been approved. There
is no way to know how long Mary would need to remain in California to care for her husband.
And, most importantly, there is no way to know what the original judge would have done had he
remained on the case. The crux of Mary’s argument is that “[the newly assigned judge] abused his
discretion by removing [her] opportunity to continue the path that had been started, and was
working on in good faith as directed by [the original judge].” Simply because a judge exercises
discretion in a way that might have differed from another district judge does not transform that
decision to an abuse of discretion.
       The Trust maintains that the newly assigned judge simply followed the law of the case and
entered a judgment based on the remedy already pronounced by the original judge. The law of the
case doctrine is well settled in Idaho and is utilized to “maintain consistency and avoid
reconsideration of matters once decided during the course of a single, continuing lawsuit. . . .”
Berrett v. Clark Cnty. Sch. Dist. No. 161, 165 Idaho 913, 922, 454 P.3d 555, 564 (2019) (quoting
State v. Dunlap, 155 Idaho 345, 375–76, 313 P.3d 1, 31–32 (2013)). Mary counters that in applying
the law of the case doctrine, the newly assigned judge should not have imposed a monetary
judgment and stopped her from pursuing the partition because the original judge had prioritized
allowing Mary to complete the partition process. We disagree.
       The original judge initially created two alternative remedies: (1) that Mary had one year to
partition the 2.5 acres from the remaining Trust property; or (2) if Mary could not obtain a partition
in that time, Mary would have to vacate the Trust property and the Trust would pay her $107,400.
The third prong capsulizing a court’s exercise of discretion requires only that the court act
“consistently with the legal standards applicable to the specific choices available to it.” Lunneborg,
163 Idaho at 867, 421 P.3d at 198 (emphasis added). The newly assigned judge had two choices
and he did not abuse the discretion available to him by choosing one that required that Mary be
paid cash rather than remain on the Trust property while her efforts to subdivide the property
continued to linger on. The Trust had been seeking finality on the case since the original judge
entered the initial order, which anticipated the property could be divided by April 2018. The newly
assigned judge entered his order imposing the alternative remedy in January 2020, more than
twenty months after the initial deadline had passed and nearly five years after Mary’s initial
complaint was filed. Even though all the delays were not attributable to Mary, there is a strong
                                                  9
public policy in favor of finality of litigation. See Roberts v. Bonneville Cnty., 125 Idaho 588, 593,
873 P.2d 842, 847 (1994); Watson v. Navistar Int’l Transp. Corp., 121 Idaho 643, 652, 827 P.2d
656, 665 (1992). The newly assigned judge did not abuse his discretion in bringing finality to this
litigation by granting the Trust’s motion to impose the alternative remedy available since the
original judge entered the initial findings of fact and conclusions of law.

B.     The newly assigned judge did not erroneously conclude that the delay presumptively
       prejudiced the Trust.
       In the newly assigned judge’s order, he recognized that the Trust’s property had been
encumbered throughout these proceedings and that the law requires avoidance of unnecessary and
unreasonable delays that result in prejudice. Roberts v. Verner, 116 Idaho 575, 578, 777 P.2d 1248,
1251 (Ct. App. 1989) (“prejudice may be presumed to flow from unexcused and unreasonably
delay”). Given the time Mary had to pursue a partition of the property, the newly assigned judge
ultimately determined that Mary’s time to obtain a variance had passed.
       Mary contends the newly assigned judge incorrectly concluded that prejudice to the Trust
could be presumed by the claimed unnecessary and unreasonable delay because: (1) the delays
were reasonable and excused, and not all related to Mary; and (2) even if there were a question
over the reasonableness of the delays, the newly assigned judge should not have presumed
prejudice to the Trust. Mary also contends it is disingenuous for the Trustees to complain about
prejudice caused by delays when they were the source of some of those delays.
       First, we note that prejudice was not required for the newly assigned judge to exercise his
discretion and impose the alternate remedy created by the original judge. As noted above, the
policy of finality in litigation supports the newly assigned judge’s exercise of discretion here, with
or without prejudice to the Trust. That said, the Trust cites several cases from California to argue
that where a property owner’s title to property is clouded by a lis pendens the property owner is
presumptively prejudiced by an inability to deliver marketable title to that property. See Cyr v.
McGovran, 142 Cal. Rptr. 3d 34, 39–40, (Cal. App. 2012) (“The recording of the lis pendens
impaired the value of appellants’ options because [they] could not deliver marketable title to the
property.); see also Farbstein v. Woulfe, 269 P. 446, 447 (Cal. 1928), (“Indeed, the cloud upon
their title during all of said time by reasons of the filing of a lis pendens at the time of the
commencement of this action would constitute a prejudice if any were necessary to be shown.”).
Mary counters that these cases are distinguishable because the Trustees have presented no evidence

                                                 10
that they attempted to sell or develop the property that they were prevented from doing because of
the current lis pendens. The Trust was not given a full opportunity to present evidence on this issue
below because whether the Trust suffered prejudice was not a necessary precursor to the newly
assigned judge’s imposition of the original judge’s alternative remedy. We recognize for future
proceedings, however, that as a cloud on title (a fact which was conceded by Mary below and on
appeal), a lis pendens is enough to provide evidence of prejudice.
                                         V. CONCLUSION
       We affirm the district court’s decision ordering Mary to vacate the property and for the
Trustees to pay Mary $107,400. Costs are awarded to the Trust as the prevailing party on appeal.

       Justices BRODY, STEGNER, ZAHN and Justice pro tem WATKINS, CONCUR.




                                                 11